COOK, Judge
(dissenting):
Appellant’s petition for review was granted to consider two of several assignments of error. I conclude that the first issue lacks merit and the second requires reassessment of the sentence.
The first issue concerns the alleged failure of the trial judge to take appropriate action in regard to evidence of offenses by appellant that were not charged. In the course of testimony as to drug transactions with appellant that occurred on July 3, 1975, a government witness stated he had been informed, before the transactions, that appellant was “a heroin dealer” and had sold heroin to the informant “on from twenty to thirty occasions.” No objection was interposed by civilian defense counsel at the time of that testimony, and no motion to strike was made, then or later. At an out-of-court hearing on proposed instructions to the court members, the judge called attention to the witness’ testimony as to appellant’s other misconduct. Defense counsel advised the judge that he desired to “waive” any instructions on the matter, and no limiting instructions were given. In my opinion, the failure to object or move to strike the testimony, and counsel’s assertion of a waiver of appropriate instructions preclude appellant from now asserting the alleged error as grounds for reversal of his conviction. Cf. United States v. Grunden, 2 M.J. 116 (C.M.A.1977).
The second assignment of error requires determination of whether the trial judge prejudiced appellant by instructing the court members that they could consider evidence of other misconduct in their deliberations on the sentence. In addition to the previously mentioned testimony that was introduced during sentencing, before the findings of guilty, regarding the 20 to 30 sales of heroin, evidence of misconduct subsequent to that charged was also admitted. The judge instructed the court members that “the uncharged misconduct” could be considered by them “in deciding an appropriate punishment for the offenses of which you have convicted the accused.” Appellate government counsel contend that the evidence of misconduct admitted during the sentencing proceedings was properly received and could be considered by the court members. Paragraphs 138g and 153b (2)(b), Manual for Courts-Martial, United States 1969 (Revised edition); see also United States v. Bryant, 3 M.J. 9, 11 (C.M.A.1977). However, they concede the evidence received earlier was not properly before the court members and could not be considered in assessment of the punishment. As the *23sentencing instructions failed to distinguish between the two, the Government concedes error and admits that “sentence reassessment is required.” In my opinion, the implied concession that appellant was harmed by the error is justifiable.
For the reasons noted, I would affirm the decision of the United States Army Court of Military Review as to the findings of guilty and reverse it as to the sentence, and return the record of trial to that court for reassessment thereof.